Dear Representative Salter:
Your request for an Attorney General's Opinion regarding the recent vote of the Louisiana Assessor's Association (Assessor's Association) to require its members utilizing its self-funded health plan to fill "all maintenance prescriptions  through the mail order program", has been forwarded to me for response.  In your letter, you provide the information that, in the past, the Assessor's Association allowed its members to choose between the pharmacist of their choice, or a mail order program.  You also question the legality of restricting members of a health plan to a mail-order-only program in view of the Patient Pharmacy Preference Act, LSA-R.S. 22:1214(15).
You are correct that LSA-R.S. 22:1214(15) prohibits a health benefits plan from restricting an insured's selection of his/her own pharmacy or pharmacist.  LSA-R.S. 22:1214 provides (in pertinent part):
  "The following are declared to be unfair methods of competition and unfair or deceptive acts or practices in the business of insurance:
                         * * *
 (15)(a) The issuance, delivery, issuance for delivery, or renewal of, or execution of a contract for, a health benefits policy or plan which:
 (i) Prohibits or limits a person who is an insured or other beneficiary of the policy or plan from selecting a pharmacy or pharmacist of the person's choice to be a provider under the policy or plan to furnish pharmaceutical services or pharmaceutical products offered or provided by that policy or plan or in any manner interferes with that person's selection of a pharmacy or pharmacist, provided that the chosen pharmacy or pharmacist agrees in writing to provide pharmaceutical services and pharmaceutical products that meet all the terms and requirements, including the same administrative, financial, and professional conditions and a minimum contract term of one year if requested, that apply to all other pharmacies or pharmacists who have been designated as providers under the policy or plan or as participating providers in a pharmacy network established by the policy or plan."
                           * * *
I have enclosed a copy of the full statute for your convenience. Please do not hesitate to call if the Attorney General's Office can provide you with further assistance or information.
Yours very truly,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: _____________________________ THOMAS L. ENRIGHT, JR. ASSISTANT ATTORNEY GENERAL
TLE/dsc